       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 1 of 24



 1   Todd Atkins
     tatkins@atkinsdavidson.com
 2   ATKINS & DAVIDSON APC
     2261 Rutherford Road
 3   Carlsbad, CA 92008
     Telephone: (619) 665-3476
 4
     Matthew M. Wawrzyn
 5   matt@wawrzynlaw.com
     WAWRZYN LLC
 6   200 East Randolph Street, Suite 5100
     Chicago, IL 60601
 7   Telephone: (312) 235-3120

 8   Attorneys for Cooperative Entertainment Inc.
 9
                                  UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
12    COOPERATIVE ENTERTAINMENT                     Case No. 3:20-cv-07273-EJD
13    INC.,
                                                    Opposition to Motion to Dismiss
14                  Plaintiff,

15           v.
                                                    Judge: Hon. Edward J. Davila
16    KOLLECTIVE TECHNOLOGY, INC.,                  Date: May 6, 2021
17                                                  Time: 9:00 a.m.
                    Defendant.
18
19
20
21
22
23
24
25
26
27
28
          Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 2 of 24



 1                                                          Table of Contents
 2   Claims 1, 5 (limitations added to claim 1 emphasized), 12, 13, 14, and 15………………………1
 3
     Statement of the Issues …………………………………………………………………………....3
 4
     Introduction………………………………………………………………………………………..3
 5
     Background……………………………………………………………………………………......4
 6
 7   Argument………………………………………………………………………………………….11

 8   I.      The ‘452 patent claims teach one of ordinary skill in the art how to share digital
             content over a virtual, dynamic P2P network. …………………………………………11
 9
             A.    The ‘452 patent specifies a solution to the capacity problem.
10                 ...................................................................................................................................12
11
             B.    CEI adequately alleges an “inventive concept.”……………………………………………14
12
             C.    Kollective’s cases feature patents claiming results rather than narrowly tailored
13                 to the solution……………………………………………………………………...15
14
     II.     Plaintiff gives its competitor notice that the Kollective system infringes by streaming
15           video over a dynamic network based on how the devices receive the streamed
             content……………………………………………………………………………………18
16
     Conclusion……………………………………………………………………………………….20
17
18
19
20
21
22
23
24
25
26
27
     Opposition to Motion to Dismiss                                      ii                          Case No. 3:20-cv-07273-EJD
28
        Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 3 of 24



 1                                     Table of Authorities

 2
     Aatrix Software, Inc. v. Green Shades Software, Inc.,
 3
             882 F.3d 1121 (Fed. Cir. 2018)…………………………………………………………15
 4
     Ancora Techs., Inc. v. HTC America, Inc.,
 5         908 F.3d 1343 (Fed. Cir. 2018)…………………………………………………………13
 6   BASCOM Global Internet Servs., Inc. v. AT&T Mobility LLC,
 7        827 F.3d 1341 (Fed. Cir. 2016)…………………………………………………………15

 8   Koninklijke KPN N.V. v. Gemalto M2M GmbH,
           942 F.3d 1143 (Fed. Cir. 2019)……………………………………………………..12, 13
 9
     PersonalWeb Tech. LLC v. Google LLC,
10         2020 WL 520618 (N.D. Cal. Jan. 31, 2020)……………………………………………11
11
     VideoShare, LLC v. Google Inc.,
12         2016 WL 4137524 (D. Del. Aug. 2, 2016)……………………………………………..17

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     Opposition to Motion to Dismiss           iii            Case No. 3:20-cv-07273-EJD
28
        Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 4 of 24



 1                                                Claim 1

 2                  A system for virtualized computing peer-based content sharing
                    comprising:
 3
 4                  at least one content delivery server computer constructed and
                    configured for electrical connection and communication via at least
 5                  one communications network; and
 6                  at least one peer-to-peer (P2P) dynamic network including a
 7                  multiplicity of peer nodes, wherein the multiplicity of peer nodes
                    consume the same content within a predetermined time, wherein
 8                  the multiplicity of peer nodes are constructed and configured for
                    electronic communication over the at least one P2P dynamic
 9                  network, wherein the at least one P2P dynamic network is based on
                    at least one trace route; wherein the multiplicity of peer nodes is
10                  distributed outside controlled networks and/or content distribution
11                  networks (CDNs) that are included within the at least one
                    communications network;
12
                    wherein the at least one content delivery server computer is
13                  operable to store viewer information, check content request, use
                    the trace route to segment requested content, find peers, and return
14                  client-block pairs;
15
                    wherein distribution of P2P content delivery over the at least one
16                  P2P dynamic network is based on content segmentation;

17                  wherein content segmentation is based on CDN address resolution,
                    trace route to CDN and P2P server manager, dynamic feedback
18                  from peers reporting traffic rates between individual peer and its
19                  neighbors, round-robin and other server side scheduling/resource
                    allocation techniques.
20
                           Claim 5 (limitations added to claim 1 emphasized)
21
                    A method for virtualized computing peer-based content sharing
22
                    comprising the steps of:
23
                    providing at least one content delivery server computer constructed
24                  and configured for electrical connection and communication via at
                    least one communications network;
25
                    providing at least one peer-to-peer (P2P) dynamic network
26
                    including a multiplicity of peer nodes constructed and configured
27                  for electronic communication over the at least one P2P dynamic
     Opposition to Motion to Dismiss                  1                Case No. 3:20-cv-07273-EJD
28
        Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 5 of 24



 1                  network, wherein the multiplicity of peer nodes consume the same
                    content within a predetermined time, wherein the at least one P2P
 2                  dynamic network is based on at least one trace route, wherein the
                    multiplicity of peer nodes is distributed outside controlled
 3
                    networks and/or content distribution networks (CDNs) that are
 4                  included within the at least one communications network;
                    the at least one content delivery server computer receiving at least
 5                  one content request from a client;
 6                  the at least one content delivery server computer segmenting
 7                  requested content based on CDN address resolution, trace route to
                    CDN and the P2P server manager, dynamic feedback from peers
 8                  reporting traffic rates between individual peer and its neighbors,
                    round-robin, and other server side scheduling/resource allocation
 9                  techniques;
10                  automatically identifying at least one peer node having at least one
11                  segment of the requested content in close network proximity to the
                    client; and
12
                    at least one peer node most proximal to the client sharing the at
13                  least one segment of the requested content.
14                                       Claim 12
15
                    The method of claim 5, further including the step of the system
16                  automatically grouping clients into groups having between 5 and
                    about 20 clients.
17
                                         Claim 13
18
19                  The method of claim 5, further including the step of determining
                    grouping of clients having common content based on a variety of
20                  metrics including CDN IP (routing table), QoS, ISP ID, and subnet
                    id.
21                                        Claim 14
22
                    The method of claim 5, further including the step of the system
23                  dynamically reassigning clients to other groups.

24
25
26
27
     Opposition to Motion to Dismiss                  2                 Case No. 3:20-cv-07273-EJD
28
        Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 6 of 24



 1                                         Statement of the Issues

 2            Whether the asserted patent claims teach one of ordinary skill in the art how to build a
 3
     peer-based content sharing system that can stream video outside of a static network.
 4
             Whether plaintiff gives its competitor defendant notice of the accusation that defendant’s
 5
     streaming service infringes the asserted patent claims.
 6
 7                                                Introduction

 8           With the explosion of devices that consume digital content, cheaply and seamlessly

 9   delivering the content has been a challenge. One solution had been peer-to-peer, or P2P, file
10   sharing. According to this method, a device that receives content from a server in turn acts as a
11
     server of the content to another device. The devices are referred to as “peers.” By having the
12
     peers act as servers to other devices (peers), the network was relieved of some of the computing
13
     capacity needed to distribute the content.
14
15           The prior art P2P network was static. These legacy P2P networks received content directly

16   from a content delivery network (“CDN”) hub. The P2P network was within the control of the

17   CDN. This prior art P2P network reduced capacity on the network only nominally and could not
18
     handle larger files such as video streaming.
19
             Plaintiff’s predecessor has a solution. Joosy creates dynamic P2P networks that exist
20
     outside of the “top down,” static, controlled structure of the CDN. The solution more fully opens
21
     network capacity by offloading digital content distribution to the decentralized P2P network. In
22
23   short, Joosy created a virtual distribution network among the peers. On this virtual network

24   outside of the control of the broader network (CDN), the digital content could be seamlessly
25   distributed in full.
26
27
     Opposition to Motion to Dismiss                   3                 Case No. 3:20-cv-07273-EJD
28
        Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 7 of 24



 1             Joosy created this solution using, among other things, a computer network diagnostic
 2   called a “traceroute.” A traceroute is a command that measures transit delays along a network
 3
     path. Joosy uses traceroutes to map the pathway to a particular piece of digital content that a
 4
     device wants to consume. JoosyCloud—a commercialized embodiment of the patent-in-suit—
 5
     establishes a dynamic P2P network according to a group of devices that want to consume the
 6
 7   same piece of digital content within a predetermined time. More than this, the dynamic network

 8   that grows up around one thing—consuming the same piece of digital content—is governed on

 9   the fly according to the quality of the connection among the peers. In other words, the dynamic
10   P2P network is self-governing according to how, for example, the video stream is coming through
11
     to the dynamic network as it is constituted at that point in time. The dynamic network is a
12
     reflection of the content being consumed—throughout the process.
13
               This case is about Kollective practicing the Joosy method without a license. The amended
14
15   complaint alleges that Kollective uses the virtual, dynamic P2P network of JoosyCloud and the

16   patent.

17             For example, Kollective facilitates the distribution of a CEO’s “state of the company”
18
     address to the entire global corporation. Kollective helps its customer form a dynamic P2P
19
     network—consisting of the corporation’s employee computers consuming the “state of the
20
     company” address at the same time. In this way, the corporation’s computers—which all consume
21
     the same digital content—shoulder the burden of distributing the content that will be consumed.
22
23
24
25
26
27
     Opposition to Motion to Dismiss                   4                 Case No. 3:20-cv-07273-EJD
28
        Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 8 of 24



 1                                               Background
 2           This section provides an overview of the patent and the amended complaint.
 3
     U.S. Patent No. 9,432,452
 4
             “The prior art fails to provide video streaming over P2P networks outside the structure and
 5
     control of [Content Delivery Networks] CDNs” (‘452, col. 3:35-36.) The patentee and the U.S.
 6
 7   Patent Office reviewed the prior art that taught content delivery through peer-to-peer (“P2P”)

 8   networks.

 9           This prior art featured distributed CDNs that used “trace routes” as a tool to test pathways
10   between and among the various computing devices that comprise a given network’s architecture:
11
     “Weller’s servers perform network traffic tests including traceroutes, pings, file downloads . . . to
12
     measure dynamic network conditions.” (Ex. A (File History) at 000020.)
13
             The ‘452 patent claims use these means of testing to further segment the actual content
14
15   being delivered: “Specifically, traceroute as a type of network traffic test in Weller does not

16   suggest or indicate using trace route to segment requested content.” (Id.)

17           The U.S. Patent Office allowed the ‘452 patent claims for the following reason: “The prior
18
     arts of record, failed to disclose or suggest that the multiplicity of peer nodes of the dynamic peer-
19
     to-peer network consume the same content within a predetermined time and that the distribution
20
     of PTP content delivery is based on content segmentation and the content segmentation is based
21
     on CDN address resolution, trace route to CDN and P2P server manager, dynamic feedback from
22
23   peers reporting traffic rates between individual peer and its neighbors, round robin and other

24   server side scheduling/resource allocation techniques . . . .” (Ex. A (File History) at 00008.)
25           The ‘452 patent discusses some of the benefits of this novel technique: “Peer nodes or
26
     content recipients of the same content provide for redirected content delivery among peer nodes
27
     Opposition to Motion to Dismiss                   5                 Case No. 3:20-cv-07273-EJD
28
        Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 9 of 24



 1   (or users), thereby by-passing any established or static content delivery network (CDN);
 2   advantageously, this saves time, improves redundancy, and also reduces or eliminates costs for
 3
     content delivery over the CDN for the peer nodes. The content delivery server further identifies
 4
     those peer nodes that are in close proximity to each other and uses them to distribute content to
 5
     each other to create more efficient content delivery thereby.” (‘452, col. 5:38-48.)
 6
 7           The ‘452 patent reversed the flow of distributed digital content. According to the prior art,

 8   the CDN server pushed the digital content from node to node. The ‘452 patent, on the other hand,

 9   derived “peerness” from common video content iteratively shared in segments throughout the P2P
10   network: “The content recipients have a peerness established and/or defined by the common
11
     content they are receiving from the CDN server; the systems and methods automatically identify
12
     peer nodes receiving common content and create dynamic network communication connection for
13
     the peer nodes to transmit that common content to each other, rather than the content being
14
15   directed from the CDN server directly to each recipient node.” (‘452 patent, col. 4:52-60.)

16           The ‘452 patent specifies how each peer is registered in each dynamic network. The patent

17   teaches that each network should have between five and 20 peers. (‘452, col. 6:51-7:14; see also
18
     claims 10, 11, and 12.)
19
             The ‘452 patent teaches how to automatically group the peers that are consuming the same
20
     content based on network conditions: “Methods of the present invention include a step of
21
     determining grouping of clients having common content based upon a variety of metrics including
22
23   CDN IP (routing table), QoS, ISP ID, and subnet id. The automatic determination of group size

24   for the P2P dynamic networks according to the present invention is important for performance
25   and ability to manage issues to a single or multiplicity of clients in the group but balanced by a
26
     need to reduce system resources needed to keep connections to all group members. Also, the
27
     Opposition to Motion to Dismiss                   6                 Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 10 of 24



 1   methods of the present invention further include the step of the system dynamically reassigning
 2   clients to other groups, for example as needed for reasons like dissolution of a group due to
 3
     loss/lowering of group member count, splitting a group that grew too large, and QoS metrics
 4
     dictated different grouping.”
 5
             In other words, the dynamic network of peers changes automatically based on the
 6
 7   condition of the dynamic network and how the peers are consuming the content. Claims 10 and 14

 8   cover this teaching.

 9           Claim 13 of the ‘452 covers one method of grouping of clients based on the metric of
10   Quality of Service, or QoS, “the step of determining grouping of clients having common content
11
     based upon . . . QoS . . . .” (‘452, col. 12:19-22.) “Also, the systems and methods of the present
12
     invention . . . include implementation of dynamic peer-to-peer (P2P) network-based, IP-based
13
     communication among peer nodes, wherein the peerness of the peer nodes is defined by their
14
15   common content.” “FIG. 14 is a schematic diagram of the invention illustrating use cases for a

16   submit report function that further includes the steps of update QoS for stream source and log

17   client performance.” (Id., col. 9:9-12.)
18
             The ‘452 patent claims all require segmenting the digital content according to the trace
19
     routes. (‘452, FIGS. 2-9 and accompanying disclosure at col. 8:6-32.) Furthermore, each claim,
20
     standing alone, contains the necessary components that deliver the result of a virtual P2P sharing
21
     method and system.
22
23           For example, Claim 1 is, “A system for virtualized computing peer-based content sharing .

24   . . .” (‘452, col. 10:25-26.) “Virtualized” means creating another layer or environment: “The
25   systems and methods of the present invention provide for harnessing the content recipient devices
26
     to aggregate or assemble intelligent functionality of the devices unassociated with the content
27
     Opposition to Motion to Dismiss                  7                 Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 11 of 24



 1   receipt, including but not limited to computational storage and processing capacity of the content
 2   recipient devices in the P2P dynamic network, as in grid computing applications for massively
 3
     parallel computation in addition to the P2P content distribution and redundancy of the online
 4
     content distribution to receiving or recipient peer node devices.” (‘452, col. 9:54-63.) Claim 1,
 5
     like all the claims, covers the virtual layer outside the control of the prior art distribution scheme
 6
 7   pushed from the CDN.

 8           The claim 1 system includes: “content delivery server computer constructed and

 9   configured for electrical connection and communication via at least one communications network
10   . . . .” (‘452, col. 10:27-29.) Claim 1 also has the following limitation,“the multiplicity of peer
11
     nodes consume the same content within a predetermined time . . . [and the P2P network] is based
12
     on at least one trace route . . . .” (Id., col. 10:30-37.)
13
             Claim 1’s backend functions as follows: “content delivery server computer is operable to
14
15   store viewer information, check content request, use the trace route to segment requested content,

16   find peers, and return client-block pairs . . . .” (‘452, col. 10:42-45; see also FIG. 1.) “[W]herein

17   distribution of P2P content delivery . . . is based on content segmentation . . . based on CDN
18
     address resolution, trace route to CDN and P2P server manager, dynamic feedback from peers
19
     reporting traffic rates between individual peer and its neighbors, round-robin and other server side
20
     scheduling/resource allocation techniques.” (Id., col. 10:46-54; see also FIGS. 3-8.)
21
     Amended complaint
22
23           Plaintiff alleges that the ‘452 patent is eligible for patent. Plaintiff alleges that the

24   claims are directed to solving the problems inherent in the static, redundant, prior P2P networks.
25   (Dkt. No. 18 (Am. Compl.) ¶¶ 11-13.)
26
27
     Opposition to Motion to Dismiss                       8              Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 12 of 24



 1           The ‘452 patent claims teach a dynamic, decentralized P2P network. (Dkt. No. 18 (Am.
 2   Compl.) ¶ 14.)
 3
             The claims, claim 13, for example, cover how to most efficiently group the various peers
 4
     consuming the same content into a particular dynamic network. (Dkt. No. 18 (Am. Compl.) ¶¶ 16-
 5
     17.)
 6
 7           The ‘452 patent uses traceroutes to segment the digital content. (Dkt. No. 18 (Am.

 8   Compl.) ¶ 18.)

 9           The dynamic P2P network is outside the control of the CDN and thus “virtual.” (Dkt. No.
10   18 (Am. Compl.) ¶¶ 19-21.)
11
             The virtual network manages distribution based on content segmentation based on “trace
12
     route to CDN,” among other techniques. (Dkt. No. 18 (Am. Compl.) ¶ 22.)
13
             The single prerequisite for the peer to join the dynamic network is consumption of the
14
15   same digital content: “the ‘peerness’ . . . is not physical location-dependent, control-dependent, or

16   ownership-dependent . . . .” (Dkt. No. 18 (Am. Compl.) ¶ 22.) Plaintiff alleges that JoosyCloud

17   source code practices the required elements of claims 1 and 5 of the ‘452 patent. (Id.)
18
             Plaintiff alleges that the ‘452 patent claims solve the problem of capacity where the prior
19
     art P2P systems had failed. (Dkt. No. 18 (Am. Compl.) ¶¶ 24, 25.)
20
             Plaintiff alleges that the Kollective application SD ECDN infringes claims 1, 2, 3, and
21
     5 of the ‘452 patent.
22
23           Plaintiff alleges that Kollective has a corporation as a customer. This customer wants to

24   deliver a “state of the company” address by the CEO. Plaintiff alleges that Kollective provides the
25   corporation an app. Through this app, “Kollective forms a dynamic network among the devices
26
27
     Opposition to Motion to Dismiss                  9                  Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 13 of 24



 1   that will consume the corporate-wide broadcast of the company CEO.” (Dkt. No. 18 (Am.
 2   Compl.) ¶¶ 26, 29, 34.)
 3
             Plaintiff alleges that Kollective sells to customers like this corporation discussed above a
 4
     dynamic P2P network that relieves capacity constraints. “The central servers and agents
 5
     collectively form an adaptive, distributed content delivery and caching system to ensure that
 6
 7   upwards of 99% of content is delivered via controlled, localized, east-west traffic instead of

 8   across the more constrained wide-area and internet gateway links often referred to as north-south

 9   traffic.” (Dkt. No. 18 (Am. Compl.) ¶ 36.)
10           Kollective’s dynamic network adapts based on network conditions as taught in the ‘452
11
     patent. “SD ECDN’s adapt mechanisms are a key driver of the solution’s success in a
12
     multivariate network environment. With dynamic peer quality adapting to network bandwidth
13
     throttle impacts, the system is able to thrive and deliver. . . .” (Dkt. No. 18 (Am. Compl.) ¶¶ 29,
14
15   37.)

16           Amended complaint: “SD ECDN’s backend includes the functionality claimed in the ‘452

17   system and method: ‘Device management settings that maintain the balance between increased
18
     performance and prevention of adverse impact to resources across all elements of the system.” Id.
19
     “The connection between one network device to the next is called a hop. The number of such
20
     hops, known as a hop count, is a measure of the network distance between two devices and has a
21
     bearing on latency. Setting the peering rules to include hop counts and/or latency gives control
22
23   over how the mesh behaves while still allowing for it to optimize within the boundaries of the

24   established rules.’” (Dkt. No. 18 (Am. Compl.) ¶ 38.)
25           Plaintiff alleges that Kollective segments content. (Dkt. No. 18 (Am. Compl.) ¶ 39.) This
26
     is Kollective’s description of its app: “The agents in the mesh are constantly aware of their
27
     Opposition to Motion to Dismiss                  10                 Case No. 3:20-cv-07273-EJD
28
          Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 14 of 24



 1   network surroundings. Utilizing pings and traceroutes, they gather key information about the
 2   surrounding network by monitoring the location of other agents and constantly gauging how local
 3
     area links are performing.” (Id.) Kollective creates dynamic networks based on network
 4
     performance and consumption of the same content. Kollective’s words: “For live streaming, the
 5
     mesh should be somewhat aggressive in the way it sources content from peers and the way it
 6
 7   competes for bandwidth. Agent settings can be set accordingly for those use cases.” (Id.) “‘The

 8   Kollective SD ECDN is powerful in its ability to perform specific actions as governed by the use

 9   case and ensure that the mesh attains the desired balance of performance and network load.’” (Id.)
10            Plaintiff also alleges an example that Kollective sells on its websites to customers: “When
11
     Kollective’s client delivers its corporate-wide address, the address is streamed video content
12
     delivered to a dynamic P2P network comprising the company devices consuming the content.”
13
     (Dkt. No. 18 (Am. Compl.) ¶ 39.)
14
15                                                 Argument

16   Standard of Review

17            “The question of whether a claim element or combination is well-understood, routine, and
18
     conventional to a skilled artisan in the relevant field is a question of fact and thus any fact that is
19
     pertinent to the invalidity conclusion must be proven by clear and convincing evidence.”
20
     PersonalWeb Tech. LLC v. Google LLC, 2020 WL 520618, Case No. 5:13-cv-01317-EJD, *12
21
     (N.D. Cal. Jan. 31, 2020).
22
23   I.       The ‘452 patent claims teach one of ordinary skill in the art how to share digital
              content over a virtual, dynamic P2P network.
24
              These patent claims are eligible under section 101 because they are directed to a specific
25
     way that improves the legacy P2P networks.
26
27
     Opposition to Motion to Dismiss                   11                  Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 15 of 24



 1           The inventive concept of the ‘452 patent is to use traceroutes to identify common content
 2   that will be consumed by the peers and then segmenting and distributing the content based on the
 3
     traceroute. The patent examiner found that the prior art did not do this. That finding is presumed
 4
     correct and, separately, is alleged in the amended complaint and should be accepted by the Court
 5
     as true at the pleading stage.
 6
 7           Kollective glosses over the dynamic aspect of the ‘452 patent claims. According to

 8   Kollective, this patent claims a garden-variety P2P network. Kollective misrepresents the patent

 9   in an attempt to fit the patent into a “preparing content” category that other courts have
10   invalidated. The ‘452 patent covers a virtual, dynamic P2P network. The ‘452 patent is addressed
11
     to a better way of content sharing.
12
             A. The ‘452 patent specifies a solution to the capacity problem.
13
             The Federal Circuit has reversed district courts that granted motions to dismiss and
14
15   motions for judgment on the pleadings, holding that these non-abstract claims improved the prior

16   art.

17           For example, in one case, the claims covered a non-abstract improvement of the
18
     functionality of an existing technological process. Koninklijke KPN N.V. v. Gemalto M2M GmbH,
19
     942 F.3d 1143, 1146 (Fed. Cir. 2019). The Court of Appeals reversed the district court’s grant of
20
     judgment on the pleadings for the defendant, holding that the claims required a refinement of the
21
     prior art systems: the non-abstract claims “replace the prior art check data generator with an
22
23   improved, dynamic check data generator that enable increased detection . . . .” Id. at 1146. “In the

24   present case, the appealed claims recite a sufficiently specific implementation (i.e., modifying the
25   permutation applied to the original data ‘in time’) of an existing tool (i.e., check data generating
26
27
     Opposition to Motion to Dismiss                  12                 Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 16 of 24



 1   device) that improves the functioning of the overall technological process of detecting systemic
 2   errors in data transmissions.” Id. at 1151 (emphasis added).
 3
             Similar to the inventors who modified the input of data to the check data device in
 4
     Koninklijke, here the patentee took an existing tool—traceroutes used to test the pathway between
 5
     and among nodes—and used that existing tool to make something new. The patentee used the
 6
 7   trace route to instead perform the content segmentation. (Ex. A (File History) at 1; see also

 8   Ancora Techs., Inc. v. HTC America, Inc., 908 F.3d 1343, 1348-49 (Fed. Cir. 2018) (reversing

 9   district court because, inter alia, file history supported inventive concept).
10           In Ancora, the asserted patent claims related to protecting against unauthorized use of
11
     computer programs (“hacking”). Id. at 1345-46. The claims required storing a verification
12
     structure for the computer programs in a component that existed in the prior art—the Basic Input
13
     Output System (the “BIOS”). Id. at 1345-46. The district court granted the defendant’s motion to
14
15   dismiss, reasoning that the claims were not focused on an improvement, but rather using the BIOS

16   for storing data, the BIOS’s typical use. Id. at 1346.

17           The Federal Circuit reversed. “The claimed method here specifically identifies how that
18
     functionality improvement is effectuated in an assertedly unexpected way: a structure containing a
19
     license record is stored in a particular, modifiable, non-volatile portion of the computer’s BIOS,
20
     and the structure in that memory location is used for verification by interacting with the distinct
21
     computer memory that contains the program to be verified.” Ancora, 908 F.3d at 1348-49.
22
23           Similarly, CEI’s predecessor, the patentee, taught those of ordinary skill in the art how to

24   manipulate the prior art systems in a new, unexpected way: using the means of testing the
25   pathways instead as a means to distribute data in a virtual network outside the control of the
26
     CDN. Harnessing the virtual network in this way led to improved, novel results: “Peer nodes or
27
     Opposition to Motion to Dismiss                   13                 Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 17 of 24



 1   content recipients of the same content provide for redirected content delivery among peer nodes
 2   (or users), thereby by-passing any established or static content delivery network (CDN);
 3
     advantageously, this saves time, improves redundancy, and also reduces or eliminates costs for
 4
     content delivery over the CDN for the peer nodes. The content delivery server further identifies
 5
     those peer nodes that are in close proximity to each other and uses them to distribute content to
 6
 7   each other to create more efficient content delivery thereby.” (‘452, col. 5:38-48.)

 8           As the Federal Circuit has taught in the cases discussed above, the patent claim is not

 9   directed to an abstract idea if the claim is narrowly tailored to the solution, like claims 1 and 5.
10           B.     CEI adequately alleges an “inventive concept.”
11
             “At Mayo step two, we must examine the elements of the claim to determine whether it
12
     contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-
13
     eligible application. 566 U.S. at ---, 132 S. Ct. at 1294 . . . .” Alice, 573 U.S. at 221. “Mayo made
14
15   clear that transformation into a patent-eligible application requires ‘more than simply stat[ing] the

16   [abstract idea] while adding the words ‘apply it’.” Id.

17           Here, claim 1 shows one of ordinary skill in the art how to implement the “inventive
18
     concept” of segmenting content in a virtual P2P network using the tools of the CDN on the
19
     backend. Indeed, Claim 1 provides, “[W]herein distribution of P2P content delivery . . . is based
20
     on content segmentation . . . based on CDN address resolution, trace route to CDN and P2P server
21
     manager, dynamic feedback from peers reporting traffic rates between individual peer and its
22
23   neighbors, round-robin and other server side scheduling/resource allocation techniques.” (Id., col.

24   10:46-54; see also FIGS. 3-8.)
25           For example, the Federal Circuit reversed the district court’s grant of a motion to dismiss,
26
     holding, “There are concrete allegations in the second amended complaint that individual
27
     Opposition to Motion to Dismiss                   14                 Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 18 of 24



 1   elements and the claimed combination are not well-understood, routine, or conventional activity.
 2   There are also concrete allegations regarding the claimed combination’s improvement to the
 3
     functioning of the computer. We have been shown no proper basis for rejecting those allegations
 4
     as a factual matter.” Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128
 5
     (Fed. Cir. 2018); see also BASCOM Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d
 6
 7   1341, 1350 (Fed. Cir. 2016) (reversing grant of motion to dismiss: “[C]onstrued in favor of the

 8   nonmovant . . . the claims may be read to ‘improve[] an existing technological process.’”).

 9           As in Aatrix, the amended complaint specifically alleges that the ‘452 patent discloses an
10   “inventive concept” that was recognized and subsequently upheld by the U.S. PTO. (Dkt. 18 (Am.
11
     Compl.) ¶¶ 12, 13.) Moreover, CEI’s predecessor showed in his patent claims how to implement
12
     the “inventive concept.”
13
             On this motion to dismiss, these allegations must be construed in CEI’s favor. Aatrix, 882
14
15   F.3d at 1128; BASCOM, 827 F.3d at 1350.

16           Finally, plaintiff alleges that its predecessor wrote source code that embodies all of the

17   limitations of claims 1 and 5. (Dkt. 18 (Am. Compl.) ¶ 23.)
18           C.     Kollective’s cases feature patents broadly claiming results rather than
19                  narrowly tailored to solutions.

20           Kollective reduces the ‘452 patent to simply preparing content for delivery on the Internet.

21   (Dkt 19 (Mot.) at 4.) This argument ignores what the ‘452 patent claims. The ‘452 patent is
22
     directed to a method and system of sharing content, not preparing the content to be shared: “A
23
     system for virtualized computing peer-based content sharing comprising . . . one content delivery
24
     server . . . one peer-to-peer (P2P) dynamic network . . . the multiplicity of peer nodes consume the
25
     same content within a predetermined time . . . .”
26
27
     Opposition to Motion to Dismiss                  15                 Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 19 of 24



 1           The dynamic P2P network is based on the peers consuming the same content, but the ‘452
 2   patent takes the content as it is: “It will be appreciated by one of ordinary skill in the art that the
 3
     embodiments of the present invention described herein assume the use of existing audio and/or
 4
     video playback. Advantageously, this corresponds to systems and methods for P2P content
 5
     distribution among peers of a dynamic network or sub-network without requiring new
 6
 7   compression or playback for efficient distribution. Furthermore, the content distributed via the

 8   peer nodes of the present invention does not establish the ‘peerness’ or the P2P connections is not

 9   physical location-dependent, control-dependent, or ownership-dependent . . . .” (‘452, col. 5:11-
10   21.)
11
             Kollective misrepresents the ‘452 patent when Kollective states, “The patent applicant
12
     made clear . . . the components of the claimed system were conventional.” (Dkt 19 (Mot.) at 4.)
13
     The specification teaches that because the ‘452 patent takes the content as it is—irrespective of
14
15   who owns or controls the content—conventional software on a content consumer’s device will

16   work with the patented method: “no customized or proprietary software download to the peer

17   node content recipient devices is required . . . .” (‘452, col. 5:64-67.)
18
             Another inaccurate statement by Kollective: “[T]he applicant indicated that any
19
     conventional P2P network may be used to implement data sharing.” (Dkt. 19 (Mot.) at 5.) The
20
     cited passage from the ‘452 patent says the opposite: “The present invention relates to peer-to-
21
     peer (P2P) dynamic networks and/or sub-networks, wherein nodes are outside controlled
22
23   networks and/or content distribution networks (CDNs), and wherein large data files are

24   distributed or shared across and among the peer nodes.” (‘452, col. 3:40-44.) Kollective tells the
25   Court the patent is a conventional P2P, and then cites to a description of the ‘452 patent’s
26
     improvement to the prior art.
27
     Opposition to Motion to Dismiss                    16                 Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 20 of 24



 1            Kollective ignores the allegations related to patent eligibility and therefore waives any
 2   arguments.
 3
              On a motion to dismiss, plaintiff’s allegations regarding the reason for allowance—novel
 4
     use of traceroutes—should be accepted as true. Similarly, plaintiff controls source code that
 5
     embodies claims 1 and 5. This is pled and should be accepted as true at this stage of the case to
 6
 7   demonstrate eligibility and an inventive concept.

 8            Compare the detailed engineering requirements of claim 1 (e.g., content segmentation via

 9   CDN address resolution, trace route to CDN and P2P server manager, etc.) with the claim held
10   invalid in VideoShare, LLC v. Google Inc., No.13-cv-00990, 2016 WL 4137524 (D. Del. Aug. 2,
11
     2016).
12
              Kollective tries to minimize claim 1 to meet the VideoShare claim. That claim broadly
13
     sought to capture the result of streaming content over the Internet: “A method of streaming a
14
15   video to users over a network . . . receiving . . . a video file . . . converting the video file into a

16   streaming video file . . . .” Id. at *1. Instead of claiming a result, claim 1 of the ‘452 patent defines

17   specific things the artisan must do in order to share content via a virtualized P2P network,
18
     including content segmentation and the specific means to reach the desired end of a virtual
19
     network.
20
              Kollective’s analysis is untethered to the language of the claims. The ‘452 patent creates
21
     and maintains a dynamic P2P network based on the peers consuming the same content:
22
23   “segmenting requested content based on CDN address resolution, trace route to CDN and the P2P

24   server manager, dynamic feedback from peers reporting traffic rates between individual peer and
25   its neighbors, round-robin, and other server side scheduling/resource allocation techniques . . . .”
26
     (Claim 5.) In other words, the content is distributed to the group consuming the same content at
27
     Opposition to Motion to Dismiss                     17                  Case No. 3:20-cv-07273-EJD
28
         Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 21 of 24



 1   the same time in the best way according to network conditions. Kollective overlooks these
 2   requirements by characterizing the ‘452 patent as a prototypical P2P network.
 3
              Kollective lumps claims 1 and 5 together: “Claim 5 merely describes performing steps of
 4
     the system described in Claim 1 . . . .” (Dkt. 19 (Mot.) at 5.) This is incorrect. Claim 5 adds two
 5
     limitations—automatically identifying proximate peers and sharing content with proximal peers.
 6
 7   Kollective admits to ignoring whole claim limitations.

 8            Kollective gives examples of result-based claiming held to be invalid under section 101.

 9   Those cases do not apply. CEI’s patent shows one of ordinary skill in the art precisely how to
10   program and configure the system. See, for example, Figures 11 through 14 and the
11
     accompanying disclosure in the patents-in-suit.
12
              Kollective repeatedly asserts that CEI makes use of generic computing components. To do
13
     this, Kollective ignores the written description, which teaches how to implement the virtual
14
15   network. (See supra at 5-8.) Kollective ignores the disclosure of how to segment the content. (Id.

16   at 7.) Kollective ignores the file history, where the U.S. Patent Office found that no one had done

17   these things before. (Ex. A.)
18   II.      Plaintiff gives its competitor Kollective notice that the Kollective system infringes by
19            streaming video over a dynamic network based on how a group of devices consume
              the video stream.
20
              The amended complaint alleges infringement with two different sources.
21
              First, Kollective has a video advertisement on its website.1 The amended complaint
22
23   summarizes this ad:

24
25
26
     1
         https://kollective.com/kollective-scales-teams/ (two minute video re Tom & Jerry)
27
     Opposition to Motion to Dismiss                   18                Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 22 of 24



 1           Plaintiff alleges that Kollective has a corporation as a customer. This customer wants to
 2   deliver a “state of the company” address by the CEO. Plaintiff alleges that Kollective provides the
 3
     corporation an app. Through this app, “Kollective forms a dynamic network among the devices
 4
     that will consume the corporate-wide broadcast of the company CEO.” (Dkt. No. 18 (Am.
 5
     Compl.) ¶¶ 26, 29, 34.)
 6
 7           Kollective dismisses the allegations regarding the “state of the company” address as

 8   “largely unintelligible.” (Dkt. 19 (Mot.) at 19.) By not responding, Kollective has waived any

 9   arguments regarding the “state of the company” allegations.
10           What part of this is unintelligible? “Through the Kollective app, Kollective forms a
11
     dynamic network among the devices that will consume the corporate-wide broadcast of the
12
     company CEO.” (Dkt. No. 18 (Am. Compl.) ¶ 29.)
13
             The amended complaint is clear that all of the devices consume the content at the same
14
15   time, as claimed in the ‘452 patent.

16           Second, plaintiff uses quotes from a Kollective white paper to allege that Kollective sells

17   to customers like this corporation discussed above a dynamic P2P network that relieves capacity
18
     constraints. “The central servers and agents collectively form an adaptive, distributed content
19
     delivery and caching system to ensure that upwards of 99% of content is delivered via controlled,
20
     localized, east-west traffic instead of across the more constrained wide-area and internet gateway
21
     links often referred to as north-south traffic.” (Dkt. No. 18 (Am. Compl.) ¶ 36.) This is one of the
22
23   allegations that goes to the dynamic P2P network outside the control of the “north-south”

24   network.
25           The quotes from the white paper meet each claim’s other limitations. Kollective’s
26
     dynamic network adapts based on network conditions as taught in the ‘452 patent. “SD ECDN’s
27
     Opposition to Motion to Dismiss                 19                 Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 23 of 24



 1   adapt mechanisms are a key driver of the solution’s success in a multivariate network
 2   environment. With dynamic peer quality adapting to network bandwidth throttle impacts, the
 3
     system is able to thrive and deliver. . . .” (Dkt. No. 18 (Am. Compl.) ¶¶ 29, 37.)
 4
             The amended complaint alleges that Kollective’s backend provides the network
 5
     management limitations of the ‘452 patent claims: “‘Device management settings that maintain
 6
 7   the balance between increased performance and prevention of adverse impact to resources across

 8   all elements of the system. Id. The connection between one network device to the next is called a

 9   hop. The number of such hops, known as a hop count, is a measure of the network distance
10   between two devices and has a bearing on latency. Setting the peering rules to include hop counts
11
     and/or latency gives control over how the mesh behaves while still allowing for it to optimize
12
     within the boundaries of the established rules.’” (Dkt. No. 18 (Am. Compl.) ¶ 38.)
13
             Plaintiff alleges that Kollective segments content. (Dkt. No. 18 (Am. Compl.) ¶ 39.) This
14
15   is Kollective’s description of its app: “The agents in the mesh are constantly aware of their

16   network surroundings. Utilizing pings and traceroutes, they gather key information about the

17   surrounding network by monitoring the location of other agents and constantly gauging how local
18
     area links are performing.” (Id.) Kollective creates dynamic networks based on network
19
     performance and consumption of the same content. Kollective’s words: “For live streaming, the
20
     mesh should be somewhat aggressive in the way it sources content from peers and the way it
21
     competes for bandwidth. Agent settings can be set accordingly for those use cases.” (Id.) “‘The
22
23   Kollective SD ECDN is powerful in its ability to perform specific actions as governed by the use

24   case and ensure that the mesh attains the desired balance of performance and network load.’” (Id.)
25                                               Conclusion
26
             Plaintiff respectfully requests that the Court enter an order denying the motion.
27
     Opposition to Motion to Dismiss                  20                Case No. 3:20-cv-07273-EJD
28
       Case 5:20-cv-07273-EJD Document 20 Filed 03/05/21 Page 24 of 24



 1

 2    Dated: March 5, 2021               /s/ Todd Atkins
                                         Todd C. Atkins (SBN 208879)
 3                                       tatkins@atkinsdavidson.com
                                         ATKINS & DAVIDSON, APC
 4                                       2261 Rutherford Road
                                         Carlsbad, CA 92008
 5                                       Telephone: (619) 665-3476
 6
                                         Matthew M. Wawrzyn
 7                                       matt@wawrzynlaw.com
                                         WAWRZYN LLC
 8                                       200 Randolph Street, Suite 5100
                                         Chicago, IL 60601
 9                                       Telephone: 312.235.3120
                                         Facsimile: 312.233.0063
10
11                                       Attorneys for Cooperative Entertainment Inc.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     Opposition to Motion to Dismiss       21               Case No. 3:20-cv-07273-EJD
28
